PER CURIAM HEADING






                     NO. 12-05-00076-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


BARBARA B. HOLZ,                                        §     APPEAL FROM THE 4TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

AARON FORTENBERRY AND
AMY FORTENBERRY,                                     §     RUSK COUNTY, TEXAS
APPELLEES




MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for Appellant’s failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.3.
            On February 23, 2005, this Court notified Appellant, pursuant to Rule 37.1, that her notice
of appeal did not contain the information required by Rule 25.1(e).  She was further notified that
unless a proper notice of appeal was filed with the trial court on or before March 25, 2005, the appeal
would be referred to the Court for dismissal.  The deadline stated in our February 23 notice has now
passed, and Appellant has not amended her notice of appeal to correct the defect.
            Additionally, Appellant’s docketing statement was due to have been filed at the time the
appeal was perfected, i.e., November 8, 2004.  See Tex. R. App. P. 32.1.  On February 28, 2005, this
Court notified Appellant that she should file a docketing statement immediately if she had not
already done so.  However, Appellant failed to file a docketing statement.
            On March 15, 2005, this Court issued a second notice advising Appellant that the docketing
statement was past due and giving her until March 25, 2005 to comply with Rule 32.1.  The notice
further provided that failure to comply with this second notice would result in the appeal being
presented for dismissal in accordance with Rule 42.3.  The deadline for filing the docketing
statement under this second notice has now passed, and Appellant has not filed the docketing
statement as required by Rule 32.1 and the Court’s notices.  
            Because Appellant has failed, after notice, to comply with Rules 25.1(e) and 32.1, the appeal
is dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered March 31, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.















(PUBLISH)